Citation Nr: 9909777	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected residuals of a 
pilonidal cyst excision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955, and from December 1956 to December 1961.  

This matter arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for a low back disorder, claimed as 
secondary to his service-connected residuals of a pilonidal 
cyst excision.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

The Board also notes that the veteran initiated this appeal 
from the above referenced rating decision, which had also 
reduced his assigned disability rating for his pilonidal 
cyst, from 10 to 0 percent.  The veteran withdrew his appeal 
on this issue, and requested that his appeal of the issue 
involving entitlement to service connection be forwarded to 
the Board.  Accordingly, the Board will now consider the 
issue of service connection for a low back disorder, claimed 
as secondary to service-connected residuals of a pilonidal 
cyst excision.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's claimed low back disorder and his 
service-connected residuals of a pilonidal cyst excision, or 
any other incident of his active service.  



CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of a pilonidal cyst excision, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, service 
connection may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for any disorder 
which was either caused or aggravated by a service-connected 
disorder.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 
8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown by the medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Further, a medical opinion is required to support a claim for 
secondary service connection.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).

In addition, the Court has indicated that a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply (i.e., if a chronic 
disorder is not noted in service), a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) 
"if the condition is observed during service or during any 
applicable presumption period, continuity of symptomatology 
is determined thereafter, and competent medical evidence 
relates the present condition to that symptomatology."  
Savage, 10 Vet. App. at 498.  

A brief review of the record shows that the veteran was 
granted service connection for what was diagnosed as a 
recurrent pilonidal cyst, by a rating decision of March 1994.  
The veteran now claims that he incurred his current low back 
disorder as a result of an anesthetic injection in his lower 
back, which was performed pursuant to an operation excising a 
pilonidal cyst in service.  His service medical records are 
completely negative for any indication or complaints of any 
low back disorder, and the report of the veteran's service 
separation examination shows that he underwent a pilonidal 
cyst excision, without complications.  

In support of his claim for service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of a pilonidal cyst excision, the veteran submitted 
contemporaneous clinical treatment records and reports of VA 
rating examinations dating from June 1974 through December 
1995. In June 1974, the veteran sought treatment at a VA 
hospital for a low back condition which had precluded a 
recent employment opportunity. Physical examination was 
within normal limits. No treatment for a pilonidal cyst was 
necessary. The discharge diagnoses included sacralization of 
the 5th lumbar vertebra and pilonidal cyst, inactive at 
present.

Records also show that the veteran was seen for complaints of 
low back pain in July and September 1994, and that he 
reported experiencing back pain since his discharge from 
active service.  

The post-service treatment records show that the veteran was 
diagnosed with osteoarthritis and sacralization of the lumbar 
spine at L5-S1, but do not contain any medical opinion that 
the veteran's low back problems were related to his pilonidal 
cyst excision.  A report of a VA rating examination, dated in 
March 1995, found that the veteran had osteoarthritis at L5-
S1.  However, that examination report also contains the 
examiner's opinion that the veteran's low back disorder was 
not caused by the surgery to remove his pilonidal cyst in 
service.  The veteran also submitted a letter from Dewitt D. 
Shannon, M.D., stating that the veteran showed tenderness 
over an old pilonidal cyst.  No opinion was offered with 
respect to his complaints of low back pain.  

In January 1996, the veteran appeared before a Hearing 
Officer at a personal hearing at the RO, in which he 
testified that he had experienced low back pain ever since 
undergoing surgery in service to remove a pilonidal cyst.  
The veteran indicated that he had seen medics and other 
health-care professionals during service for this problem, 
and that he had sought treatment shortly after his discharge 
from service.  However, he also indicated that the physicians 
who had rendered treatment shortly after he had left the 
service were deceased.  He also stated that physicians he had 
seen were unable to tell him what caused his back pain.  

The Board has evaluated the above-described evidence, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for service connection.  As noted, 
despite his testimony that he sought treatment for back pain 
in service and shortly after discharge, his service medical 
records and contemporaneous clinical treatment records are 
negative for any complaint or treatment for a back disorder 
until approximately July 1994.  

While the records show that he currently has osteoarthritis 
in the lumbar spine at L5-S1, the records do not contain any 
medical opinion that such was caused by the veteran's 
service-connected residuals of a pilonidal cyst excision.  
Further, the examiner who had conducted the March 1995 VA 
rating examination concluded that the veteran's complaints of 
low back pain were unrelated to the surgery he had undergone 
in service to remove his pilonidal cyst.  At most, the 
evidence of record shows that the veteran has a present 
disability with respect to his lumbar spine, but does not 
contain any evidence of a nexus or link between that 
disability and his active service or to his service-connected 
residuals of a pilonidal cyst excision.  

Moreover, lay statements and testimony by the veteran that 
his low back disorder is related to his service-connected 
residuals of a pilonidal cyst excision or to his active 
service, generally, do not constitute medical evidence.  As a 
lay person lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses and 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in this case is a written 
medical opinion, supported by a written rationale and the 
evidence of record that the veteran's low back disorder was 
caused secondary to his service-connected residuals of a 
pilonidal cyst excision.  Absent such an opinion, his claim 
is not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a low back disorder, claimed as secondary to 
service-connected residuals of a pilonidal cyst excision.  
The Board has not been made aware of any additional relevant 
evidence which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

The Board further recognizes that the issue on appeal is 
being disposed of in a manner that differs from that employed 
by the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that it is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

Moreover, the Board views its discussion as sufficient to 
inform the veteran of the evidence necessary to file a well-
grounded claim for service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of a pilonidal cyst excision.  See Robinette, supra.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder, claimed as 
secondary to service-connected residuals of a pilonidal cyst 
excision, is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

